Exhibit 10.1

AMENDMENT NO. 1

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This amendment dated as of December 31, 2013 (“Amendment”) to the Agreement, as
defined below, is entered into by and among Astronics Corporation (“Borrower”),
each of the lenders under the Agreement, i.e., HSBC Bank USA, National
Association, Bank of America, N.A. and Manufacturers and Traders Trust Company
(collectively, the “Lenders”) and HSBC Bank USA, National Association as agent
for the Lenders under the Agreement (“Agent”), and as the Swingline Lender and
Issuing Bank. Terms used herein and not otherwise defined are used with their
defined meanings from the Agreement.

Recitals

A. Borrower, the Agent and the Lenders are the present parties to a Third
Amended and Restated Credit Agreement dated as of July 18, 2013 (the
“Agreement”).

B. Borrower has advised the Agent and the Lenders that Borrower intends to
purchase certain real property in Portland, Oregon and to make certain
improvements thereto so that it can be used as a facility for Borrower’s
Subsidiaries, PECO, Inc. and Max-Viz, Inc.; and that the cost of such property
and improvements will be approximately $20,000,000 (the “Portland
Expenditures”).

C. Borrower has also requested that the Agent and the Lenders amend the
calculation of Consolidated EBITDA and Fixed Charge Coverage Ratio to account
for the Portland Expenditures, and for certain non-recurring adjustments in
connection with the PECO Acquisition.

D. The Lenders and the Agent are agreeable to the foregoing to the extent set
forth in this Amendment.

E. The Borrower and each of the Guarantors will benefit from the changes to the
Agreement set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, and of the loans or other extensions of credit heretofore, now or
hereafter made by the Lenders to, or for the benefit of, the Borrower and its
Subsidiaries, the parties hereto agree as follows:

1. Conditions Precedent to this Amendment. This Amendment shall be effective as
of the date first written above once the following conditions precedent are
satisfied:

1.1 Amendment Documentation. The Agent shall have received: (a) six
(6) originals of this Amendment executed by all parties hereto; and (b) such
other documentation as the Agent may reasonably require.



--------------------------------------------------------------------------------

1.2 No Default. As of the date hereof, no Default or Event of Default shall have
occurred and be continuing.

1.3 Representations and Warranties. The representations and warranties contained
in the Agreement shall be true, correct and complete as of the date hereof as
though made on such date, except to the extent such representations and
warranties are expressly limited to a specific date.

2. Amendments. The Agreement is amended as follows:

2.1 Article I entitled “Definitions” is amended:

(a) By deleting the present definition of Consolidated EBITDA and replacing it
with the following definition

“Consolidated EBITDA” - For any period, an amount equal to (i) the sum of the
amounts for such period of (A) Consolidated Net Income plus the amount of
Transaction Costs to the extent reducing Consolidated Net Income,
(B) Consolidated Interest Expense, (C) provisions for taxes based on income,
(D) total depreciation expense, (E) total amortization expense, (F) other
non-cash items reducing Consolidated Net Income and (G) any reduction of
Consolidated Net Income resulting from the fair valuation adjustment to
inventory cost in connection with any Permitted Acquisition, minus (ii) other
non-cash items increasing Consolidated Net Income for such period; provided,
however extraordinary gains, whether cash or non-cash, and earn-out adjustments
in the purchase price for Permitted Acquisitions shall not be included in the
Calculation of Consolidated EBITDA. Notwithstanding anything to the contrary in
this definition, for purposes of computing the Leverage Ratio and Fixed Charge
Coverage Ratio hereunder, or in connection with any pro-forma calculation
required by this Agreement, the term “Consolidated EBITDA” shall be computed, on
a consistent basis, to reflect purchases and acquisitions by Permitted
Acquisition or otherwise, and Asset Sales of a business entity or assets
constituting a business line or division, made by Borrower and the Subsidiaries
during the relevant period as if they occurred at the beginning of such period,
and Borrower, during the twelve (12) month period following the date of any such
Permitted Acquisition may include in the calculation hereof the necessary
portion of the adjusted historical results of the entities acquired in
acquisitions that were achieved prior to the applicable date of the acquisition
for such time period as is necessary for Borrower to have figures on a Rolling
Four-Quarter Basis from the date of determination with respect to such acquired
entities.



--------------------------------------------------------------------------------

(b) By deleting the present definition of Transaction Costs and replacing it
with the following definition:

“Transaction Costs” - The sum of (i) all fees, expenses and costs incurred by
the Borrower in connection with the acquisition and financing of the PECO
Acquisition and of the acquisitions described in items 4 and 5 on
Schedule 6.7(c) of this Agreement and (ii) bonuses paid in connection with PECO
Acquisition up to $8,031,000.

(c) By deleting the present definition of Fixed Charge Coverage Ratio and
replacing it with the following definition:

“Fixed Charge Coverage Ratio” - As of a calculation date, the ratio of the
Borrower’s Consolidated EBITDA minus Consolidated Capital Expenditures (other
than the Portland Expenditures) minus cash taxes paid and dividends paid to
Consolidated Interest Expense plus the amount of scheduled principal payments,
but excluding any prepayments of principal, paid on long-term Indebtedness,
calculated on a Rolling Four-Quarter Basis as of such calculation date.

(d) By adding the following definition:

“Portland Expenditures” - Up to $20,000,000 for the purchase price and other
expenditures made by the Borrower or a Subsidiary in connection with the
acquisition of and improvements to certain real property in Portland, Oregon to
be used as a facility for PECO and Max-Viz.

3. Reaffirmations.

3.1 The Borrower hereby acknowledges and reaffirms the execution and delivery of
its Second Amended and Restated General Security Agreement dated as of July 18,
2013 and as supplemented prior to the date hereof (collectively, the “Borrower
Security Agreement”), and agrees that the Borrower Security Agreement shall
continue in full force and effect and continue to secure the “Obligations” as
defined therein, including all indebtedness to the Agent, the Lenders and the
Issuing Bank arising under or in connection with the Agreement, as amended
hereby, and any renewal, extension or modification thereof, and the documents
executed in connection therewith. The Borrower further acknowledges and
reaffirms the authorization of any financing statements filed against the
Borrower in connection with the Borrower Security Agreement and acknowledges,
reaffirms, ratifies and agrees that the filing of such financing statement or
financing statements shall continue in full force and effect and continue to
perfect the Agent’s security interest in any and all collateral described
therein granted to the Agent, for the benefit of the Agent and the Lenders, by
the Borrower under the Borrower Security Agreement or otherwise.

3.2 Each of the Guarantors hereby acknowledges and reaffirms the execution and
delivery of the Second Amended and Restated Continuing Absolute and
Unconditional Guaranty dated as of July 18, 2013 as supplemented and reaffirmed
prior to the date hereof



--------------------------------------------------------------------------------

(collectively, the “Guaranty”) and the Second Amended and Restated General
Security Agreement dated as of July 18, 2013 as supplemented prior to the date
hereof (collectively, the “Guarantor Security Agreement”), and agrees that such
Guaranty and the Guarantor Security Agreement shall continue in full force and
effect and continue to guarantee or secure, as applicable, all “Obligations” as
defined therein, including all indebtedness of the Borrower to the Agent, the
Lenders and the Issuing Bank arising under or in connection with the Agreement,
as amended hereby, and any renewal, extension or modification thereof, and the
documents executed in connection therewith. Each Guarantor further acknowledges
and reaffirms the authorization of any financing statements filed against such
Guarantor in connection with the Guarantor Security Agreement and acknowledges,
reaffirms, ratifies and agrees that the filing of such financing statement or
financing statements shall continue in full force and effect and continue to
perfect the Agent’s security interest in any and all collateral described
therein granted to the Agent by such Guarantor under the General Security
Agreement or otherwise.

3.3 Luminescent Systems, Inc. (“LSI”) hereby acknowledges and reaffirms the
execution and delivery of the following mortgage documents (the “Mortgage
Documents”):

a. An Agency Mortgage and Security Agreement (Acquisition Loan) dated as of
October 1, 1999 and recorded in the Erie County Clerk’s Office October 27, 1999
in Liber 12860 of Mortgages at page 2304 (“1999 Acquisition Mortgage”);

b. An Agency Mortgage and Security Agreement (Building Loan) dated as of
October 1, 1999 and recorded in Erie County Clerk’s Office October 27, 1999 in
Liber 12860 of Mortgages at page 2343 (“1999 Building Mortgage”);

c. An Agency Mortgage and Security Agreement (Indirect Loan) dated as of
October 1, 1999 and recorded in the Erie County Clerk’s Office October 27, 1999
in Liber 12860 of Mortgages at page 2380 (“1999 Indirect Mortgage”);

d. Assignment of Mortgage and First Modification of Agency Mortgage and Security
Agreement, each dated as of January 22, 2009 by which the 1999 Acquisition
Mortgage, the 1999 Building Mortgage and the 1999 Indirect Mortgage were
assigned by HSBC Bank USA, National Association to the Agent.

LSI agrees that each of the Mortgage Documents shall continue in full force and
effect and continue to secure the “Obligations” as defined therein, up to the
amount set forth in such Mortgage Documents, including, without limitation,
indebtedness arising under or in connection with the “Term Loan” under the
Agreement.

3.4 Each of LSI and the Borrower hereby acknowledges and reaffirms the execution
and delivery of the following documents to which they are a party (each as
defined in the Reaffirmation Agreement dated as of July 18, 2013 by the Borrower
and LSI, DME and Astronics Advanced:

a. 1998 Reimbursement Agreement;

b. 1998 Collateral Documents;

c. 1998 Guaranty;

d. 1999 Reimbursement Agreement;



--------------------------------------------------------------------------------

e. 1999 Collateral Documents;

f. 1999 Mortgages;

g. 2007 Reimbursement Agreement;

h. 2007 Collateral Documents;

i. 2007 Mortgages;

j. Astronics Guaranties.

Each of LSI and the Borrower further agrees and acknowledges that the 1998
Collateral Documents, the 1999 Collateral Documents and the 2007 Collateral
Documents shall continue in full force and effect and secure the “Obligations”
under the 1998 Reimbursement Agreement, the 1999 Reimbursement Agreement and the
2007 Reimbursement Agreement, as applicable, and any renewal, extension or
modification thereof, and the documents executed in connection therewith.

The Borrower further agrees and acknowledges that the Astronics Guaranties
continue in full force and effect and guarantee the “Obligations” under the 1998
Reimbursement Agreement, the 1999 Reimbursement Agreement and the 2007
Reimbursement Agreement, as applicable, and any renewal, extension or
modification thereof, and the documents executed in connection therewith.

4. Other.

4.1 This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement. This Amendment, to the extent signed and
delivered by means of a facsimile machine or e-mail scanned image, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or e-mail scanned image to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or by e-mail as a defense to
the formation of a contract and each party forever waives such defense.

4.2 This Amendment shall be governed by and construed under the internal laws of
the State of New York, as the same may be in effect from time to time, without
regard to principles of conflicts of law.

4.3 Borrower shall take such other and further acts, and deliver to the Agent
and the Lenders such other and further documents and agreements, as the Agent
shall reasonably request in connection with the transactions contemplated
hereby.

[Signature Page Follows]



--------------------------------------------------------------------------------

The Borrower, the Agent and the Lenders have caused this Amendment to be duly
executed as of the date shown at the beginning of this Amendment.

 

ASTRONICS CORPORATION By:  

 

  David C. Burney   Vice President - Finance and Treasurer

Consented to, and Agreed, as of the date of this Amendment by the following
Guarantors:

 

ASTRONICS ADVANCED ELECTRONIC SYSTEMS CORP.

LUMINESCENT SYSTEMS, INC.

D M E CORPORATION

BALLARD TECHNOLOGY, INC.

MAX-VIZ, INC.

ASTRONICS AS CORPORATION

PECO, INC.

By:

 

 

  David C. Burney, Treasurer

[Signature Page S-1 to Astronics Amendment No. 1]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION as Agent By:  

 

Name:   Title:  

[Signature Page S-2 to Astronics Amendment No. 1]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

as a Lender, Swingline Lender and Issuing Bank

By:  

 

Name:   Title:  

[Signature Page S-3 to Astronics Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

Name:   Title:  

[Signature Page S-4 to Astronics Amendment No. 1]



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender By:  

 

Name:   Title:  

[Signature Page S-5 to Astronics Amendment No. 1]